EXHIBIT 10.1

 

 

 

REGISTRATION RIGHTS AGREEMENT

 

 

Dated as of October 14, 2004

by and among

 

UBIQUITEL OPERATING COMPANY

UBIQUITEL INC.

 

and

 

BEAR, STEARNS & CO. INC.

BANC OF AMERICA SECURITIES LLC

 

 

 

--------------------------------------------------------------------------------


 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of October 14, 2004, by and among UbiquiTel Operating Company, a Delaware
corporation (the “Company”), UbiquiTel Inc. (together with any new party to this
Agreement pursuant to Section 6(d) hereof, each a “Guarantor” and, together, the
“Guarantors” ) and Bear, Stearns & Co. Inc. and Banc of America Securities LLC
(each an “Initial Purchaser” and, together, the “Initial Purchasers”), each of
whom has agreed to purchase the Company’s 97/8% Senior Notes due 2011 (the
“Initial Notes”) pursuant to the Purchase Agreement (as defined below).

 

This Agreement is made pursuant to the Purchase Agreement, dated September 29,
2004 (the “Purchase Agreement”), by and among the Company, the Guarantor and the
Initial Purchasers.  In order to induce the Initial Purchasers to purchase the
Initial Notes, the Company has agreed to provide the registration rights set
forth in this Agreement.  The execution and delivery of this Agreement is a
condition to the obligations of the Initial Purchasers set forth in Section 10
of the Purchase Agreement.  Capitalized terms used herein and not otherwise
defined shall have the meaning assigned to them in the Indenture, dated as of
February 23, 2004, among the Company, the Guarantor and The Bank of New York, as
trustee, relating to the Initial Notes and the Exchange Notes (the “Indenture”).

 

The parties hereby agree as follows:

 


SECTION 1.                 DEFINITIONS


 

As used in this Agreement, the following capitalized terms shall have the
following meanings:

 

Act:  The Securities Act of 1933, as amended.

 

Affiliate:  As defined in Rule 144.

 

Broker-Dealer:  Any broker or dealer registered under the Exchange Act.

 

Business Day:  Any day other than a Saturday, a Sunday or a day on which banking
institutions in the City of New York or at place of payment are authorized by
law, regulation or executive order to remain closed.

 

Closing Date:  The date hereof.

 

Commission:  The Securities and Exchange Commission.

 

Consummate:  An Exchange Offer shall be deemed “Consummated” for purposes of
this Agreement upon the occurrence of (a) the filing and effectiveness under the
Act of the Exchange Offer Registration Statement relating to the Exchange Notes
to be issued in the Exchange Offer, (b) the maintenance of such Exchange Offer
Registration Statement continuously effective and the keeping of the Exchange
Offer open for a period not less than the period required pursuant to Section
3(b) hereof and (c) the delivery by the Company to the Registrar under the
Indenture of Exchange Notes in the same aggregate principal amount as the
aggregate principal amount of Initial Notes validly tendered by Holders thereof
and accepted by the Company pursuant to the Exchange Offer.

 

--------------------------------------------------------------------------------


 

Consummation Deadline:  As defined in Section 3(b) hereof.

 

Effectiveness Deadline:  As defined in Sections 3(a) and 4(a) hereof.

 

Exchange Act:  The Securities Exchange Act of 1934, as amended.

 

Exchange Notes:  The Company’s 97/8% Senior Notes due 2011 to be issued pursuant
to the Indenture: (i) in the Exchange Offer or (ii) as contemplated by Section 4
hereof.

 

Exchange Offer:  The exchange and issuance by the Company of a principal amount
of Exchange Notes (which shall be registered pursuant to the Exchange Offer
Registration Statement) equal to the outstanding principal amount of Initial
Notes that are validly tendered by such Holders and accepted by the Company in
connection with such exchange and issuance.

 

Exchange Offer Registration Statement:  The Registration Statement relating to
the Exchange Offer, including the related Prospectus.

 

Filing Deadline:  As defined in Sections 3(a) and 4(a) hereof.

 

Holders:  As defined in Section 2 hereof.

 

Prospectus:  The prospectus included in a Registration Statement at the time
such Registration Statement is declared effective, as amended or supplemented by
any prospectus supplement and by all other amendments thereto, including
post-effective amendments, and all material incorporated by reference into such
Prospectus.

 

Recommencement Date:  As defined in Section 6(d) hereof.

 

Registration Default:  As defined in Section 5 hereof.

 

Registration Statement:  Any registration statement of the Company and the
Guarantor(s) relating to (a) an offering of Exchange Notes pursuant to an
Exchange Offer or (b) the registration for resale of Transfer Restricted
Securities pursuant to the Shelf Registration Statement, in each case, (i) that
is filed pursuant to the provisions of this Agreement, (ii) including the
Prospectus included therein, and (iii) including all amendments and supplements
thereto (including post-effective amendments) and all exhibits and material
incorporated by reference therein.

 

Rule 144:  Rule 144 promulgated under the Act.

 

Shelf Registration Statement:  As defined in Section 4 hereof.

 

Suspension Notice:  As defined in Section 6(d) hereof.

 

TIA:  The Trust Indenture Act of 1939 (15 U.S.C. Section 77aaa-77bbbb) as in
effect on the date of the Indenture.

 

Transfer Restricted Securities:  Each Initial Note until the earliest to occur
of (a) the date on which such Initial Note has been validly exchanged in the
Exchange Offer by a Person

 

2

--------------------------------------------------------------------------------


 

other than a Broker-Dealer for an Exchange Note entitled to be resold to the
public by the Holder thereof without complying with the prospectus delivery
requirements of the Act, (b) following the valid exchange by a Broker-Dealer in
the Exchange Offer of an Initial Note for an Exchange Note, the date on which
such Exchange Note is sold to a purchaser who receives from such Broker-Dealer
on or prior to the date of such sale a copy of the Prospectus contained in the
Exchange Offer Registration Statement, (c) the date on which such Initial Note
has been effectively registered under the Act and disposed of in accordance with
the Shelf Registration Statement (and the purchasers thereof have been issued
Exchange Notes) or (d) the date on which such Initial Note is distributed to the
public pursuant to Rule 144.

 


SECTION 2.                 HOLDERS


 

A Person is deemed to be a holder of Transfer Restricted Securities (each, a
“Holder”) whenever such Person owns Transfer Restricted Securities.

 


SECTION 3.                 REGISTERED EXCHANGE OFFER


 


(A)           UNLESS THE EXCHANGE OFFER SHALL NOT BE PERMITTED BY APPLICABLE LAW
OR COMMISSION POLICY (AFTER THE PROCEDURES SET FORTH IN SECTION 6(A)(I) BELOW
HAVE BEEN COMPLIED WITH), THE COMPANY AND THE GUARANTOR(S) SHALL (I) CAUSE THE
EXCHANGE OFFER REGISTRATION STATEMENT TO BE FILED WITH THE COMMISSION NO LATER
THAN 75 DAYS AFTER THE CLOSING DATE OR, IF SUCH 75TH DAY IS NOT A BUSINESS DAY,
ON THE NEXT SUCCEEDING BUSINESS DAY (SUCH 75TH DAY OR NEXT SUCCEEDING BUSINESS
DAY BEING THE “FILING DEADLINE”), (II) USE ALL COMMERCIALLY REASONABLE EFFORTS
TO CAUSE SUCH EXCHANGE OFFER REGISTRATION STATEMENT TO BECOME EFFECTIVE NO LATER
THAN 180 DAYS AFTER THE CLOSING DATE OR, IF SUCH 180TH DAY IS NOT A BUSINESS
DAY, ON THE NEXT SUCCEEDING BUSINESS DAY (SUCH 180TH DAY OR NEXT SUCCEEDING
BUSINESS DAY BEING THE “EFFECTIVENESS DEADLINE”), (III) IN CONNECTION WITH THE
FOREGOING, (A) FILE ALL PRE-EFFECTIVE AMENDMENTS TO SUCH EXCHANGE OFFER
REGISTRATION STATEMENT AS MAY BE NECESSARY IN ORDER TO CAUSE IT TO BECOME
EFFECTIVE, (B) FILE, IF APPLICABLE, A POST-EFFECTIVE AMENDMENT TO SUCH EXCHANGE
OFFER REGISTRATION STATEMENT PURSUANT TO RULE 430A UNDER THE ACT AND (C) CAUSE
ALL NECESSARY FILINGS, IF ANY, IN CONNECTION WITH THE REGISTRATION AND
QUALIFICATION OF THE EXCHANGE NOTES TO BE MADE UNDER THE BLUE SKY LAWS OF SUCH
JURISDICTIONS AS ARE NECESSARY TO PERMIT CONSUMMATION OF THE EXCHANGE OFFER, AND
(IV) UPON THE EFFECTIVENESS OF SUCH EXCHANGE OFFER REGISTRATION STATEMENT,
COMMENCE AND CONSUMMATE THE EXCHANGE OFFER.  THE EXCHANGE OFFER SHALL BE ON THE
APPROPRIATE FORM PERMITTING (I) REGISTRATION OF THE EXCHANGE NOTES TO BE OFFERED
IN EXCHANGE FOR THE INITIAL NOTES THAT ARE TRANSFER RESTRICTED SECURITIES AND
(II) RESALES OF EXCHANGE NOTES BY BROKER-DEALERS THAT TENDERED INTO THE EXCHANGE
OFFER INITIAL NOTES THAT SUCH BROKER-DEALER ACQUIRED FOR ITS OWN ACCOUNT AS A
RESULT OF MARKET-MAKING ACTIVITIES OR OTHER TRADING ACTIVITIES (OTHER THAN
INITIAL NOTES ACQUIRED DIRECTLY FROM THE COMPANY OR ANY OF ITS AFFILIATES) AS
CONTEMPLATED BY SECTION 3(C) BELOW.


 


(B)           THE COMPANY AND THE GUARANTOR(S) SHALL USE ALL COMMERCIALLY
REASONABLE EFFORTS TO CAUSE THE EXCHANGE OFFER REGISTRATION STATEMENT TO BE
EFFECTIVE CONTINUOUSLY, AND SHALL KEEP THE EXCHANGE OFFER OPEN FOR A PERIOD OF
NOT LESS THAN THE MINIMUM PERIOD REQUIRED UNDER APPLICABLE FEDERAL AND STATE
SECURITIES LAWS TO CONSUMMATE THE EXCHANGE OFFER; PROVIDED, HOWEVER, THAT IN NO
EVENT SHALL SUCH PERIOD BE LESS THAN 20 BUSINESS DAYS.  THE COMPANY AND THE
GUARANTOR(S) SHALL CAUSE THE EXCHANGE OFFER TO COMPLY WITH ALL APPLICABLE
FEDERAL AND STATE

 

3

--------------------------------------------------------------------------------


 


SECURITIES LAWS.  NO SECURITIES OTHER THAN THE EXCHANGE NOTES SHALL BE INCLUDED
IN THE EXCHANGE OFFER REGISTRATION STATEMENT.  THE COMPANY AND THE GUARANTOR(S)
SHALL USE ALL COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE EXCHANGE OFFER TO BE
CONSUMMATED ON THE EARLIEST PRACTICABLE DATE AFTER THE EXCHANGE OFFER
REGISTRATION STATEMENT HAS BECOME EFFECTIVE, BUT IN NO EVENT LATER THAN 30
BUSINESS DAYS OR LONGER, IF REQUIRED BY THE FEDERAL SECURITIES LAWS, AFTER THE
DATE ON WHICH THE EXCHANGE OFFER REGISTRATION STATEMENT HAS BECOME EFFECTIVE
(SUCH 30TH DAY, OR SUCH LATER DATE REQUIRED BY THE FEDERAL SECURITIES LAWS,
BEING THE “CONSUMMATION DEADLINE”).


 


(C)           THE COMPANY SHALL INCLUDE A “PLAN OF DISTRIBUTION” SECTION IN THE
PROSPECTUS CONTAINED IN THE EXCHANGE OFFER REGISTRATION STATEMENT AND INDICATE
THEREIN THAT ANY BROKER-DEALER WHO HOLDS TRANSFER RESTRICTED SECURITIES THAT
WERE ACQUIRED FOR THE ACCOUNT OF SUCH BROKER-DEALER AS A RESULT OF MARKET-MAKING
ACTIVITIES OR OTHER TRADING ACTIVITIES (OTHER THAN INITIAL NOTES ACQUIRED
DIRECTLY FROM THE COMPANY OR ANY AFFILIATE OF THE COMPANY), MAY EXCHANGE SUCH
TRANSFER RESTRICTED SECURITIES PURSUANT TO THE EXCHANGE OFFER.  SUCH “PLAN OF
DISTRIBUTION” SECTION SHALL ALSO CONTAIN ALL OTHER INFORMATION WITH RESPECT TO
SUCH SALES BY SUCH BROKER-DEALERS THAT THE COMMISSION MAY REQUIRE IN ORDER TO
PERMIT SUCH SALES PURSUANT THERETO, BUT SUCH “PLAN OF DISTRIBUTION” SHALL NOT
NAME ANY SUCH BROKER-DEALER OR DISCLOSE THE AMOUNT OF TRANSFER RESTRICTED
SECURITIES HELD BY ANY SUCH BROKER-DEALER, EXCEPT TO THE EXTENT REQUIRED BY THE
COMMISSION AS A RESULT OF A CHANGE IN POLICY, RULES OR REGULATIONS AFTER THE
DATE OF THIS AGREEMENT.  SEE THE SHEARMAN & STERLING NO-ACTION LETTER (AVAILABLE
JULY 2, 1993).


 

Because such Broker-Dealer may be deemed to be an “underwriter” within the
meaning of the Act and must, therefore, deliver a prospectus meeting the
requirements of the Act in connection with its initial sale of any Exchange
Notes received by such Broker-Dealer in the Exchange Offer, the Company and
Guarantor(s) shall permit the use of the Prospectus contained in the Exchange
Offer Registration Statement by such Broker-Dealer to satisfy such prospectus
delivery requirement.  To the extent necessary to ensure that the Prospectus
contained in the Exchange Offer Registration Statement is available for sales of
Exchange Notes by Broker-Dealers, the Company and the Guarantor(s) agree to use
all commercially reasonable efforts to keep the Exchange Offer Registration
Statement continuously effective, supplemented, amended and current as required
by and subject to the provisions of Sections 6(a) and (c) hereof and in
conformity with the requirements of this Agreement, the Act and the policies,
rules and regulations of the Commission as announced from time to time, for a
period of one year from the Consummation Deadline or such shorter period as will
terminate when all Transfer Restricted Securities covered by such Registration
Statement have been sold pursuant thereto.  The Company and the Guarantor(s)
shall provide sufficient copies of the latest version of such Prospectus to such
Broker-Dealers, promptly upon request, and in no event later than one day after
such request, at any time during such period.

 


SECTION 4.                 SHELF REGISTRATION


 


(A)           SHELF REGISTRATION.  IF (I) THE COMPANY AND THE GUARANTOR(S) ARE
NOT (A) REQUIRED TO FILE THE EXCHANGE OFFER REGISTRATION STATEMENT OR (B)
PERMITTED TO CONSUMMATE THE EXCHANGE OFFER BECAUSE THE EXCHANGE OFFER IS NOT
PERMITTED BY APPLICABLE LAW OR COMMISSION POLICY (AFTER THE COMPANY AND THE
GUARANTOR(S) HAVE COMPLIED WITH THE PROCEDURES SET FORTH IN SECTION 6(A)(I)
BELOW) OR (II) ANY HOLDER NOTIFIES IN WRITING THE COMPANY PRIOR TO 20 BUSINESS
DAYS FOLLOWING CONSUMMATION OF THE EXCHANGE OFFER THAT (A) SUCH HOLDER WAS
PROHIBITED BY LAW OR

 

4

--------------------------------------------------------------------------------


 


COMMISSION POLICY FROM PARTICIPATING IN THE EXCHANGE OFFER, (B) SUCH HOLDER MAY
NOT RESELL THE EXCHANGE NOTES ACQUIRED BY IT IN THE EXCHANGE OFFER TO THE PUBLIC
WITHOUT DELIVERING A PROSPECTUS AND THE PROSPECTUS CONTAINED IN THE EXCHANGE
OFFER REGISTRATION STATEMENT IS NOT APPROPRIATE OR AVAILABLE FOR SUCH RESALES BY
SUCH HOLDER OR (C) SUCH HOLDER IS A BROKER-DEALER AND HOLDS INITIAL NOTES
ACQUIRED DIRECTLY FROM THE COMPANY OR ANY OF ITS AFFILIATES, THEN THE COMPANY
AND THE GUARANTOR(S) SHALL:


 

(x) use all commercially reasonable efforts on or prior to 30 days (or, if such
30th day is not a Business Day, on the next succeeding Business Day) after the
earlier of (i) the date as of which the Company determines that the Exchange
Offer Registration Statement will not be or cannot be, as the case may be, filed
as a result of clause (a)(i) above and (ii) the date on which the Company
receives the notice specified in clause (a)(ii) above (30 days (or next
succeeding Business Day) after such earlier date, the “Filing Deadline”), to
file a shelf registration statement pursuant to Rule 415 under the Act (which
may be an amendment to the Exchange Offer Registration Statement (the “Shelf
Registration Statement”)), relating to all Transfer Restricted Securities, and

 

(y) shall use all commercially reasonable efforts to cause such Shelf
Registration Statement to become effective on or prior to 60 days (or, if such
60th day is not a Business Day, on the next succeeding Business Day) after the
Filing Deadline for the Shelf Registration Statement (such 60th day (or next
succeeding Business Day) the “Effectiveness Deadline”).

 

If, after the Company and the Guarantor(s) have filed an Exchange Offer
Registration Statement that satisfies the requirements of Section 3(a) above,
the Company and the Guarantor(s) are required to file and make effective a Shelf
Registration Statement solely because the Exchange Offer is not permitted under
applicable federal law (i.e., clause (a)(i)(B) above), then the filing of the
Exchange Offer Registration Statement shall be deemed to satisfy the
requirements of clause (x) above; provided that, in such event, the Company and
the Guarantor(s) shall remain obligated to meet the Effectiveness Deadline set
forth in clause (y).

 

To the extent necessary to ensure that the Shelf Registration Statement is
available for sales of Transfer Restricted Securities by the Holders thereof
entitled to the benefit of this Section 4(a) and the other securities required
to be registered therein pursuant to Section 6(b)(ii) hereof, the Company and
the Guarantor(s) shall use all commercially reasonable efforts to keep any Shelf
Registration Statement required by this Section 4(a) continuously effective,
supplemented, amended and current as required by and subject to the provisions
of Sections 6(b) and (c) hereof and in conformity with the requirements of this
Agreement, the Act and the policies, rules and regulations of the Commission as
announced from time to time, until the expiration of the period referred to in
Rule 144(k), or such shorter period as will terminate when all Transfer
Restricted Securities covered by such Shelf Registration Statement have been
sold pursuant thereto.

 


(B)           PROVISION BY HOLDERS OF CERTAIN INFORMATION IN CONNECTION WITH THE
SHELF REGISTRATION STATEMENT.  NO HOLDER MAY INCLUDE ANY OF ITS TRANSFER
RESTRICTED SECURITIES IN ANY SHELF REGISTRATION STATEMENT PURSUANT TO THIS
AGREEMENT UNLESS AND UNTIL SUCH HOLDER FURNISHES TO THE COMPANY IN WRITING,
WITHIN 20 DAYS AFTER RECEIPT OF A REQUEST THEREFOR, THE INFORMATION SPECIFIED IN
ITEM 507 OR 508 OF REGULATION S-K, AS APPLICABLE, OF THE ACT FOR USE IN
CONNECTION

 

5

--------------------------------------------------------------------------------


 


WITH ANY SHELF REGISTRATION STATEMENT OR PROSPECTUS OR PRELIMINARY PROSPECTUS
INCLUDED THEREIN.  NO HOLDER SHALL BE ENTITLED TO LIQUIDATED DAMAGES PURSUANT TO
SECTION 5 HEREOF UNLESS AND UNTIL SUCH HOLDER SHALL HAVE PROVIDED ALL SUCH
INFORMATION.  EACH SELLING HOLDER AGREES TO PROMPTLY FURNISH ADDITIONAL
INFORMATION REQUIRED TO BE DISCLOSED IN ORDER TO MAKE THE INFORMATION PREVIOUSLY
FURNISHED TO THE COMPANY BY SUCH HOLDER NOT MATERIALLY MISLEADING.


 


SECTION 5.                 LIQUIDATED DAMAGES


 

If (i) any Registration Statement required by this Agreement is not filed with
the Commission on or prior to the applicable Filing Deadline, (ii) any such
Registration Statement has not been declared effective by the Commission on or
prior to the applicable Effectiveness Deadline, (iii) the Exchange Offer has not
been Consummated on or prior to 30 Business Days after the Effectiveness
Deadline with respect to the Exchange Offer Registration Statement or (iv) any
Registration Statement required by this Agreement is filed and declared
effective but shall thereafter cease to be effective or usable for its intended
purpose (each such event referred to in clauses (i) through (iv), a
“Registration Default”), then the Company and the Guarantor(s) hereby jointly
and severally agree to pay to each Holder affected thereby liquidated damages in
an amount equal to $0.05 per week per $1,000 in principal amount of Transfer
Restricted Securities held by such Holder for each week or portion thereof that
the Registration Default continues for the first 90-day period immediately
following the occurrence of such Registration Default.  The amount of the
liquidated damages shall increase by an additional $0.05 per week per $1,000 in
principal amount of Transfer Restricted Securities with respect to each
subsequent 90-day period until all Registration Defaults have been cured, up to
a maximum amount of liquidated damages of $0.50 per week per $1,000 in principal
amount of Transfer Restricted Securities; provided that the Company and the
Guarantor(s) shall in no event be required to pay liquidated damages for more
than one Registration Default at any given time.  Notwithstanding anything to
the contrary set forth herein, (1) upon filing of the Exchange Offer
Registration Statement (and/or, if applicable, the Shelf Registration
Statement), in the case of clause (i) above, (2) upon the effectiveness of the
Exchange Offer Registration Statement (and/or, if applicable, the Shelf
Registration Statement), in the case of clause (ii) above, (3) upon Consummation
of the Exchange Offer, in the case of clause (iii) above, or (4) upon the filing
of a post-effective amendment to the Registration Statement or an additional
Registration Statement that causes the Exchange Offer Registration Statement
(and/or, if applicable, the Shelf Registration Statement) to again be declared
effective or made usable in the case of clause (iv) above, the liquidated
damages payable with respect to the Transfer Restricted Securities as a result
of such clause (i), (ii), (iii) or (iv), as applicable, shall cease. 
Notwithstanding the foregoing, in the event of a Registration Default of the
type described under clause (iv) above, the liquidated damages payable with
respect to the Transfer Restricted Securities shall cease to accrue thereon upon
the expiration of the period referred to in Rule 144(k) under the Act.

 

All accrued liquidated damages shall be paid to the Holders entitled thereto, in
the manner provided for the payment of interest in the Indenture, on each
Interest Payment Date, as more fully set forth in the Indenture and the Notes. 
Notwithstanding the fact that any securities for which liquidated damages are
due cease to be Transfer Restricted Securities, all obligations of the Company
and the Guarantor(s) to pay liquidated damages with respect to securities shall
survive until such time as such obligations with respect to such securities
shall have been satisfied in full.

 

6

--------------------------------------------------------------------------------


 


SECTION 6.                 REGISTRATION PROCEDURES


 


(A)           EXCHANGE OFFER REGISTRATION STATEMENT.  IN CONNECTION WITH THE
EXCHANGE OFFER, THE COMPANY AND THE GUARANTOR(S) SHALL (X) COMPLY WITH ALL
APPLICABLE PROVISIONS OF SECTION 6(C) BELOW, (Y) USE ALL COMMERCIALLY REASONABLE
EFFORTS TO EFFECT SUCH EXCHANGE AND TO PERMIT THE RESALE OF EXCHANGE NOTES BY
BROKER-DEALERS THAT TENDERED IN THE EXCHANGE OFFER INITIAL NOTES THAT SUCH
BROKER-DEALER ACQUIRED FOR ITS OWN ACCOUNT AS A RESULT OF ITS MARKET-MAKING
ACTIVITIES OR OTHER TRADING ACTIVITIES (OTHER THAN INITIAL NOTES ACQUIRED
DIRECTLY FROM THE COMPANY OR ANY OF ITS AFFILIATES) BEING SOLD IN ACCORDANCE
WITH THE INTENDED METHOD OR METHODS OF DISTRIBUTION THEREOF, AND (Z) COMPLY WITH
ALL OF THE FOLLOWING PROVISIONS:


 


(I)            IF, FOLLOWING THE DATE HEREOF THERE HAS BEEN ANNOUNCED A CHANGE
IN COMMISSION POLICY WITH RESPECT TO EXCHANGE OFFERS SUCH AS THE EXCHANGE OFFER,
THAT IN THE REASONABLE OPINION OF COUNSEL TO THE COMPANY RAISES A SUBSTANTIAL
QUESTION AS TO WHETHER THE EXCHANGE OFFER IS PERMITTED BY APPLICABLE FEDERAL
LAW, THE COMPANY AND THE GUARANTOR(S) HEREBY AGREE TO SEEK A NO-ACTION LETTER OR
OTHER FAVORABLE DECISION FROM THE COMMISSION ALLOWING THE COMPANY AND THE
GUARANTOR(S) TO CONSUMMATE AN EXCHANGE OFFER FOR SUCH TRANSFER RESTRICTED
SECURITIES.  THE COMPANY AND THE GUARANTOR(S) HEREBY AGREE TO PURSUE THE
ISSUANCE OF SUCH A DECISION TO THE COMMISSION STAFF LEVEL.  IN CONNECTION WITH
THE FOREGOING, THE COMPANY AND THE GUARANTOR(S) HEREBY AGREE TO TAKE ALL SUCH
OTHER ACTIONS AS MAY BE REQUESTED BY THE COMMISSION OR OTHERWISE REQUIRED IN
CONNECTION WITH THE ISSUANCE OF SUCH DECISION, INCLUDING WITHOUT LIMITATION (A)
PARTICIPATING IN TELEPHONIC CONFERENCES WITH THE COMMISSION, (B) DELIVERING TO
THE COMMISSION STAFF AN ANALYSIS PREPARED BY COUNSEL TO THE COMPANY SETTING
FORTH THE LEGAL BASES, IF ANY, UPON WHICH SUCH COUNSEL HAS CONCLUDED THAT SUCH
AN EXCHANGE OFFER SHOULD BE PERMITTED AND (C) DILIGENTLY PURSUING A RESOLUTION
(WHICH NEED NOT BE FAVORABLE) BY THE COMMISSION STAFF.


 


(II)           AS A CONDITION TO ITS PARTICIPATION IN THE EXCHANGE OFFER, EACH
HOLDER (INCLUDING, WITHOUT LIMITATION, ANY HOLDER WHO IS A BROKER-DEALER) SHALL
FURNISH, UPON THE REQUEST OF THE COMPANY, PRIOR TO THE CONSUMMATION OF THE
EXCHANGE OFFER, A WRITTEN REPRESENTATION TO THE COMPANY AND THE GUARANTOR(S)
(WHICH MAY BE CONTAINED IN THE LETTER OF TRANSMITTAL CONTEMPLATED BY THE
EXCHANGE OFFER REGISTRATION STATEMENT) TO THE EFFECT THAT (A) IT IS NOT AN
AFFILIATE OF THE COMPANY, (B) IT IS NOT ENGAGED IN, AND DOES NOT INTEND TO
ENGAGE IN, AND HAS NO ARRANGEMENT OR UNDERSTANDING WITH ANY PERSON TO
PARTICIPATE IN, A DISTRIBUTION OF THE EXCHANGE NOTES TO BE ISSUED IN THE
EXCHANGE OFFER AND (C) IT IS ACQUIRING THE EXCHANGE NOTES IN ITS ORDINARY COURSE
OF BUSINESS.  AS A CONDITION TO ITS PARTICIPATION IN THE EXCHANGE OFFER EACH
HOLDER USING THE EXCHANGE OFFER TO PARTICIPATE IN A DISTRIBUTION OF THE EXCHANGE
NOTES SHALL ACKNOWLEDGE AND AGREE THAT, IF THE RESALES ARE OF EXCHANGE NOTES
OBTAINED BY SUCH HOLDER IN EXCHANGE FOR INITIAL NOTES ACQUIRED DIRECTLY FROM THE
COMPANY OR AN AFFILIATE THEREOF, IT (1) COULD NOT, UNDER COMMISSION POLICY AS IN
EFFECT ON THE DATE OF THIS AGREEMENT, RELY ON THE POSITION OF THE COMMISSION
ENUNCIATED IN MORGAN STANLEY AND CO., INC. (AVAILABLE JUNE 5, 1991) AND EXXON
CAPITAL HOLDINGS CORPORATION (AVAILABLE MAY 13, 1988), AS INTERPRETED IN THE
COMMISSION’S LETTER TO SHEARMAN & STERLING DATED JULY 2, 1993, AND SIMILAR
NO-ACTION LETTERS (INCLUDING, IF APPLICABLE, ANY NO-ACTION LETTER OBTAINED
PURSUANT TO CLAUSE (I) ABOVE), AND (2) MUST COMPLY WITH THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF THE ACT IN

 

7

--------------------------------------------------------------------------------


 


CONNECTION WITH A SECONDARY RESALE TRANSACTION AND THAT SUCH A SECONDARY RESALE
TRANSACTION MUST BE COVERED BY AN EFFECTIVE REGISTRATION STATEMENT CONTAINING
THE SELLING SECURITY HOLDER INFORMATION REQUIRED BY ITEM 507 OR 508, AS
APPLICABLE, OF REGULATION S-K.


 


(III)          PRIOR TO EFFECTIVENESS OF THE EXCHANGE OFFER REGISTRATION
STATEMENT, THE COMPANY AND THE GUARANTOR(S) SHALL PROVIDE A SUPPLEMENTAL LETTER
TO THE COMMISSION (A) STATING THAT THE COMPANY AND THE GUARANTOR(S) ARE
REGISTERING THE EXCHANGE OFFER IN RELIANCE ON THE POSITION OF THE COMMISSION
ENUNCIATED IN EXXON CAPITAL HOLDINGS CORPORATION (AVAILABLE MAY 13, 1988),
MORGAN STANLEY AND CO., INC. (AVAILABLE JUNE 5, 1991) AS INTERPRETED IN THE
COMMISSION’S LETTER TO SHEARMAN & STERLING DATED JULY 2, 1993, AND, IF
APPLICABLE, ANY NO-ACTION LETTER OBTAINED PURSUANT TO CLAUSE (I) ABOVE, (B)
INCLUDING A REPRESENTATION THAT NEITHER THE COMPANY NOR ANY GUARANTOR HAS
ENTERED INTO ANY ARRANGEMENT OR UNDERSTANDING WITH ANY PERSON TO DISTRIBUTE THE
EXCHANGE NOTES TO BE RECEIVED IN THE EXCHANGE OFFER AND THAT, TO THE BEST OF THE
COMPANY’S AND EACH GUARANTOR’S INFORMATION AND BELIEF, EACH HOLDER PARTICIPATING
IN THE EXCHANGE OFFER IS ACQUIRING THE EXCHANGE NOTES IN ITS ORDINARY COURSE OF
BUSINESS AND HAS NO ARRANGEMENT OR UNDERSTANDING WITH ANY PERSON TO PARTICIPATE
IN THE DISTRIBUTION OF THE EXCHANGE NOTES RECEIVED IN THE EXCHANGE OFFER AND (C)
ANY OTHER UNDERTAKING OR REPRESENTATION REQUIRED BY THE COMMISSION AS SET FORTH
IN ANY NO-ACTION LETTER OBTAINED PURSUANT TO CLAUSE (I) ABOVE, IF APPLICABLE.


 


(B)           SHELF REGISTRATION STATEMENT. IN CONNECTION WITH THE SHELF
REGISTRATION STATEMENT, THE COMPANY AND THE GUARANTOR(S) SHALL:


 


(I)            COMPLY WITH ALL THE PROVISIONS OF SECTION 6(C) BELOW AND USE ALL
COMMERCIALLY REASONABLE EFFORTS TO EFFECT SUCH REGISTRATION TO PERMIT THE SALE
OF THE TRANSFER RESTRICTED SECURITIES BEING SOLD IN ACCORDANCE WITH THE INTENDED
METHOD OR METHODS OF DISTRIBUTION THEREOF (AS INDICATED IN THE INFORMATION
FURNISHED TO THE COMPANY PURSUANT TO SECTION 4(B) HEREOF), AND PURSUANT THERETO
THE COMPANY AND THE GUARANTOR(S) WILL PREPARE AND FILE WITH THE COMMISSION A
REGISTRATION STATEMENT RELATING TO THE REGISTRATION ON ANY APPROPRIATE FORM
UNDER THE ACT, WHICH FORM SHALL BE AVAILABLE FOR THE SALE OF THE TRANSFER
RESTRICTED SECURITIES IN ACCORDANCE WITH THE INTENDED METHOD OR METHODS OF
DISTRIBUTION THEREOF WITHIN THE TIME PERIODS AND OTHERWISE IN ACCORDANCE WITH
THE PROVISIONS HEREOF, AND


 


(II)           ISSUE, UPON THE REQUEST OF ANY HOLDER OR PURCHASER OF INITIAL
NOTES COVERED BY ANY SHELF REGISTRATION STATEMENT CONTEMPLATED BY THIS
AGREEMENT, EXCHANGE NOTES HAVING AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE
AGGREGATE PRINCIPAL AMOUNT OF INITIAL NOTES SOLD PURSUANT TO THE SHELF
REGISTRATION STATEMENT AND SURRENDERED TO THE COMPANY FOR CANCELLATION; THE
COMPANY SHALL REGISTER EXCHANGE NOTES ON THE SHELF REGISTRATION STATEMENT FOR
THIS PURPOSE AND ISSUE THE EXCHANGE NOTES TO THE PURCHASER(S) OF SECURITIES
SUBJECT TO THE SHELF REGISTRATION STATEMENT IN THE NAMES AS SUCH PURCHASER(S)
SHALL DESIGNATE.


 


(C)           GENERAL PROVISIONS.  IN CONNECTION WITH ANY REGISTRATION STATEMENT
AND ANY RELATED PROSPECTUS REQUIRED BY THIS AGREEMENT, THE COMPANY AND THE
GUARANTOR(S) SHALL:

 

8

--------------------------------------------------------------------------------


 


(I)            USE ALL COMMERCIALLY REASONABLE EFFORTS TO KEEP SUCH REGISTRATION
STATEMENT CONTINUOUSLY EFFECTIVE AND PROVIDE ALL REQUISITE FINANCIAL STATEMENTS
FOR THE PERIOD SPECIFIED IN SECTION 3 OR 4 OF THIS AGREEMENT, AS APPLICABLE. 
UPON THE OCCURRENCE OF ANY EVENT THAT WOULD CAUSE ANY SUCH REGISTRATION
STATEMENT OR THE PROSPECTUS CONTAINED THEREIN (A) TO CONTAIN AN UNTRUE STATEMENT
OF MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY TO MAKE THE
STATEMENTS THEREIN NOT MISLEADING OR (B) NOT TO BE EFFECTIVE AND USABLE FOR
RESALE OF TRANSFER RESTRICTED SECURITIES DURING THE PERIOD REQUIRED BY THIS
AGREEMENT, THE COMPANY AND THE GUARANTOR(S) SHALL FILE PROMPTLY AN APPROPRIATE
AMENDMENT TO SUCH REGISTRATION STATEMENT CURING SUCH DEFECT, AND, IF COMMISSION
REVIEW IS REQUIRED, USE ALL COMMERCIALLY REASONABLE EFFORTS TO CAUSE SUCH
AMENDMENT TO BE DECLARED EFFECTIVE AS SOON AS PRACTICABLE.


 


(II)           PREPARE AND FILE WITH THE COMMISSION SUCH AMENDMENTS AND
POST-EFFECTIVE AMENDMENTS TO THE APPLICABLE REGISTRATION STATEMENT AS MAY BE
NECESSARY TO KEEP SUCH REGISTRATION STATEMENT EFFECTIVE FOR THE APPLICABLE
PERIOD SET FORTH IN SECTION 3 OR 4 HEREOF, AS THE CASE MAY BE; CAUSE THE
PROSPECTUS TO BE SUPPLEMENTED BY ANY REQUIRED PROSPECTUS SUPPLEMENT, AND AS SO
SUPPLEMENTED TO BE FILED PURSUANT TO RULE 424 UNDER THE ACT, AND TO COMPLY FULLY
WITH RULES 424, 430A AND 462, AS APPLICABLE, UNDER THE ACT IN A TIMELY MANNER;
AND COMPLY WITH THE PROVISIONS OF THE ACT WITH RESPECT TO THE DISPOSITION OF ALL
SECURITIES COVERED BY SUCH REGISTRATION STATEMENT DURING THE APPLICABLE PERIOD
IN ACCORDANCE WITH THE INTENDED METHOD OR METHODS OF DISTRIBUTION BY THE SELLERS
THEREOF SET FORTH IN SUCH REGISTRATION STATEMENT OR SUPPLEMENT TO THE
PROSPECTUS;


 


(III)          ADVISE EACH HOLDER PROMPTLY AND, IF REQUESTED BY SUCH HOLDER,
CONFIRM SUCH ADVICE IN WRITING, (A) WHEN THE PROSPECTUS OR ANY PROSPECTUS
SUPPLEMENT OR POST-EFFECTIVE AMENDMENT HAS BEEN FILED, AND, WITH RESPECT TO ANY
APPLICABLE REGISTRATION STATEMENT OR ANY POST-EFFECTIVE AMENDMENT THERETO, WHEN
THE SAME HAS BECOME EFFECTIVE, (B) OF ANY REQUEST BY THE COMMISSION FOR
AMENDMENTS TO THE REGISTRATION STATEMENT OR AMENDMENTS OR SUPPLEMENTS TO THE
PROSPECTUS OR FOR ADDITIONAL INFORMATION RELATING THERETO, (C) OF THE ISSUANCE
BY THE COMMISSION OF ANY STOP ORDER SUSPENDING THE EFFECTIVENESS OF THE
REGISTRATION STATEMENT UNDER THE ACT OR OF THE SUSPENSION BY ANY STATE
SECURITIES COMMISSION OF THE QUALIFICATION OF THE TRANSFER RESTRICTED SECURITIES
FOR OFFERING OR SALE IN ANY JURISDICTION, OR THE INITIATION OF ANY PROCEEDING
FOR ANY OF THE PRECEDING PURPOSES, AND (D) OF THE EXISTENCE OF ANY FACT OR THE
HAPPENING OF ANY EVENT THAT MAKES ANY STATEMENT OF A MATERIAL FACT MADE IN THE
REGISTRATION STATEMENT, THE PROSPECTUS, ANY AMENDMENT OR SUPPLEMENT THERETO OR
ANY DOCUMENT INCORPORATED BY REFERENCE THEREIN UNTRUE, OR THAT REQUIRES THE
MAKING OF ANY ADDITIONS TO OR CHANGES IN THE REGISTRATION STATEMENT IN ORDER TO
MAKE THE STATEMENTS THEREIN NOT MISLEADING, OR THAT REQUIRES THE MAKING OF ANY
ADDITIONS TO OR CHANGES IN THE PROSPECTUS IN ORDER TO MAKE THE STATEMENTS
THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING.  IF AT ANY TIME THE COMMISSION SHALL ISSUE ANY STOP ORDER SUSPENDING
THE EFFECTIVENESS OF THE REGISTRATION STATEMENT, OR ANY STATE SECURITIES
COMMISSION OR OTHER REGULATORY AUTHORITY SHALL ISSUE AN ORDER SUSPENDING THE
QUALIFICATION OR EXEMPTION FROM QUALIFICATION OF THE TRANSFER RESTRICTED
SECURITIES UNDER STATE SECURITIES OR BLUE SKY LAWS, THE COMPANY AND THE
GUARANTOR(S) SHALL USE ALL COMMERCIALLY REASONABLE EFFORTS TO OBTAIN THE
WITHDRAWAL OR LIFTING OF SUCH ORDER AT THE EARLIEST POSSIBLE TIME;

 

9

--------------------------------------------------------------------------------


 


(IV)          SUBJECT TO SECTION 6(C)(I), IF ANY FACT OR EVENT CONTEMPLATED BY
SECTION 6(C)(III)(D) ABOVE SHALL EXIST OR HAVE OCCURRED, PREPARE A SUPPLEMENT OR
POST-EFFECTIVE AMENDMENT TO THE REGISTRATION STATEMENT OR RELATED PROSPECTUS OR
ANY DOCUMENT INCORPORATED THEREIN BY REFERENCE OR FILE ANY OTHER REQUIRED
DOCUMENT SO THAT, AS THEREAFTER DELIVERED TO THE PURCHASERS OF TRANSFER
RESTRICTED SECURITIES, THE PROSPECTUS WILL NOT CONTAIN AN UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY TO MAKE THE
STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING;


 


(V)           FURNISH TO EACH HOLDER IN CONNECTION WITH SUCH EXCHANGE,
REGISTRATION OR SALE, IF ANY, BEFORE FILING WITH THE COMMISSION, COPIES OF ANY
REGISTRATION STATEMENT OR ANY PROSPECTUS INCLUDED THEREIN OR ANY AMENDMENTS OR
SUPPLEMENTS TO ANY SUCH REGISTRATION STATEMENT OR PROSPECTUS (AND, IF REQUESTED
BY ANY HOLDER, ALL DOCUMENTS INCORPORATED BY REFERENCE AFTER THE INITIAL FILING
OF SUCH REGISTRATION STATEMENT), WHICH DOCUMENTS WILL BE SUBJECT TO THE REVIEW
AND COMMENT OF SUCH HOLDERS IN CONNECTION WITH SUCH SALE, IF ANY, FOR A PERIOD
OF AT LEAST FIVE BUSINESS DAYS, AND THE COMPANY WILL NOT FILE ANY SUCH
REGISTRATION STATEMENT OR PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT TO ANY SUCH
REGISTRATION STATEMENT OR PROSPECTUS (INCLUDING ALL SUCH DOCUMENTS INCORPORATED
BY REFERENCE) TO WHICH SUCH HOLDERS SHALL REASONABLY OBJECT WITHIN FIVE BUSINESS
DAYS AFTER THE RECEIPT THEREOF.  A HOLDER SHALL BE DEEMED TO HAVE REASONABLY
OBJECTED TO SUCH FILING IF SUCH REGISTRATION STATEMENT, AMENDMENT, PROSPECTUS OR
SUPPLEMENT, AS APPLICABLE, AS PROPOSED TO BE FILED, CONTAINS AN UNTRUE STATEMENT
OF A MATERIAL FACT OR OMITS TO STATE ANY MATERIAL FACT NECESSARY TO MAKE THE
STATEMENTS THEREIN NOT MISLEADING OR FAILS TO COMPLY WITH THE APPLICABLE
REQUIREMENTS OF THE ACT;


 


(VI)          UPON THE REQUEST OF ANY HOLDER, PRIOR TO THE FILING OF ANY
DOCUMENT THAT IS TO BE INCORPORATED BY REFERENCE INTO A REGISTRATION STATEMENT
OR PROSPECTUS IN CONNECTION WITH SUCH EXCHANGE, REGISTRATION OR SALE, IF ANY,
PROVIDE COPIES OF SUCH DOCUMENT TO EACH HOLDER, MAKE THE COMPANY’S AND THE
GUARANTOR(S)’ REPRESENTATIVES AVAILABLE FOR DISCUSSION OF SUCH DOCUMENT AND
OTHER CUSTOMARY DUE DILIGENCE MATTERS, AND INCLUDE SUCH INFORMATION IN SUCH
DOCUMENT PRIOR TO THE FILING THEREOF AS SUCH HOLDERS MAY REASONABLY REQUEST,
SUBJECT TO THE ADVICE OF COUNSEL TO THE COMPANY AND THE GUARANTOR(S);


 


(VII)         MAKE AVAILABLE, AT REASONABLE TIMES, FOR INSPECTION BY EACH HOLDER
AND ANY ATTORNEY OR ACCOUNTANT RETAINED BY SUCH HOLDERS, ALL FINANCIAL AND OTHER
RECORDS, PERTINENT CORPORATE DOCUMENTS OF THE COMPANY AND THE GUARANTOR(S) AND
CAUSE THE COMPANY’S AND THE GUARANTOR(S)’ OFFICERS, DIRECTORS AND EMPLOYEES TO
SUPPLY ALL INFORMATION REASONABLY REQUESTED BY ANY SUCH HOLDER, ATTORNEY OR
ACCOUNTANT IN CONNECTION WITH SUCH REGISTRATION STATEMENT OR ANY POST-EFFECTIVE
AMENDMENT THERETO SUBSEQUENT TO THE FILING THEREOF AND PRIOR TO ITS
EFFECTIVENESS, SUBJECT, IN THE CASE OF INFORMATION THAT IS NOT PUBLIC, TO THE
EXECUTION BY ANY SUCH HOLDER OF CONFIDENTIALITY AGREEMENTS REASONABLY
SATISFACTORY TO THE COMPANY AND THE GUARANTOR(S);


 


(VIII)        IF REQUESTED BY ANY HOLDERS IN CONNECTION WITH SUCH EXCHANGE,
REGISTRATION OR SALE, PROMPTLY INCLUDE IN ANY REGISTRATION STATEMENT OR
PROSPECTUS, PURSUANT TO A SUPPLEMENT OR POST-EFFECTIVE AMENDMENT IF NECESSARY,
SUCH INFORMATION AS SUCH HOLDERS MAY REASONABLY REQUEST TO HAVE INCLUDED THEREIN
AND THAT IS REQUIRED BY THE FEDERAL

 

10

--------------------------------------------------------------------------------


 


SECURITIES LAWS TO BE SO INCLUDED, INCLUDING, WITHOUT LIMITATION, INFORMATION
RELATING TO THE “PLAN OF DISTRIBUTION” OF THE TRANSFER RESTRICTED SECURITIES;
AND MAKE ALL REQUIRED FILINGS OF SUCH PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE
AMENDMENT AS SOON AS PRACTICABLE AFTER THE COMPANY IS NOTIFIED OF THE MATTERS TO
BE INCLUDED IN SUCH PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT;


 


(IX)           FURNISH TO EACH HOLDER IN CONNECTION WITH SUCH EXCHANGE,
REGISTRATION OR SALE, WITHOUT CHARGE, AT LEAST ONE COPY OF THE REGISTRATION
STATEMENT, AS FIRST FILED WITH THE COMMISSION, AND OF EACH AMENDMENT THERETO
(AND, IF REQUESTED BY ANY HOLDER, ALL DOCUMENTS INCORPORATED BY REFERENCE
THEREIN AND ALL EXHIBITS (INCLUDING EXHIBITS INCORPORATED THEREIN BY
REFERENCE));


 


(X)            DELIVER TO EACH HOLDER WITHOUT CHARGE, AS MANY COPIES OF THE
PROSPECTUS (INCLUDING EACH PRELIMINARY PROSPECTUS) AND ANY AMENDMENT OR
SUPPLEMENT THERETO AS SUCH PERSONS REASONABLY MAY REQUEST; THE COMPANY AND THE
GUARANTOR(S) HEREBY CONSENT TO THE USE (IN ACCORDANCE WITH LAW) OF THE
PROSPECTUS AND ANY AMENDMENT OR SUPPLEMENT THERETO BY EACH SELLING HOLDER IN
CONNECTION WITH THE OFFERING AND THE SALE OF THE TRANSFER RESTRICTED SECURITIES
COVERED BY THE PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT THERETO;


 


(XI)           UPON THE REQUEST OF ANY HOLDER, ENTER INTO SUCH CUSTOMARY
AGREEMENTS (INCLUDING UNDERWRITING AGREEMENTS) AND MAKE SUCH CUSTOMARY
REPRESENTATIONS AND WARRANTIES AND TAKE ALL SUCH OTHER CUSTOMARY ACTIONS IN
CONNECTION THEREWITH IN ORDER TO EXPEDITE OR FACILITATE THE DISPOSITION OF THE
TRANSFER RESTRICTED SECURITIES PURSUANT TO ANY APPLICABLE REGISTRATION STATEMENT
CONTEMPLATED BY THIS AGREEMENT AS MAY BE REASONABLY REQUESTED BY ANY HOLDER IN
CONNECTION WITH ANY SALE OR RESALE PURSUANT TO ANY APPLICABLE REGISTRATION
STATEMENT.  IN SUCH CONNECTION, THE COMPANY AND THE GUARANTOR(S) SHALL:


 

(A)          UPON REQUEST OF ANY HOLDER, FURNISH (OR IN THE CASE OF PARAGRAPHS
(2) AND (3), USE ITS COMMERCIALLY REASONABLE EFFORTS TO CAUSE TO BE FURNISHED)
TO EACH HOLDER, UPON CONSUMMATION OF THE EXCHANGE OFFER OR UPON THE
EFFECTIVENESS OF THE SHELF REGISTRATION STATEMENT, AS THE CASE MAY BE:

 

(1)           A CERTIFICATE, DATED SUCH DATE, SIGNED ON BEHALF OF THE COMPANY
AND EACH GUARANTOR BY (X) THE PRESIDENT OR ANY VICE PRESIDENT AND (Y) A
PRINCIPAL FINANCIAL OR ACCOUNTING OFFICER OF THE COMPANY AND SUCH GUARANTOR,
CONFIRMING, AS OF THE DATE THEREOF, SUCH MATTERS AS SUCH HOLDERS MAY REASONABLY
REQUEST;

 

(2)           AN OPINION, DATED THE DATE OF CONSUMMATION OF THE EXCHANGE OFFER
OR THE DATE OF EFFECTIVENESS OF THE SHELF REGISTRATION STATEMENT, AS THE CASE
MAY BE, OF COUNSEL FOR THE COMPANY AND THE GUARANTOR(S) IN CUSTOMARY FORM AND
COVERING SUCH OTHER MATTERS AS SUCH HOLDER MAY REASONABLY REQUEST, AND IN ANY
EVENT INCLUDING A STATEMENT TO THE EFFECT THAT SUCH COUNSEL HAS PARTICIPATED IN
CONFERENCES WITH OFFICERS AND OTHER REPRESENTATIVES OF THE COMPANY AND THE
GUARANTOR(S) AND REPRESENTATIVES OF THE INDEPENDENT PUBLIC ACCOUNTANTS FOR THE
COMPANY AND THE GUARANTOR(S) AND HAVE CONSIDERED THE MATTERS REQUIRED TO BE
STATED

 

11

--------------------------------------------------------------------------------


 

THEREIN AND THE STATEMENTS CONTAINED THEREIN, ALTHOUGH (I) SUCH COUNSEL IS NOT
PASSING UPON AND DOES NOT ASSUME RESPONSIBILITY FOR THE ACCURACY, COMPLETENESS
OR FAIRNESS OF SUCH STATEMENTS, AND (II) SUCH COUNSEL HAS NOT INDEPENDENTLY
VERIFIED THE ACCURACY, COMPLETENESS OR FAIRNESS OF SUCH STATEMENTS; AND THAT
SUCH COUNSEL ADVISES THAT, ON THE BASIS OF THE FOREGOING (RELYING AS TO
MATERIALITY TO THE EXTENT SUCH COUNSEL DEEMS APPROPRIATE UPON THE STATEMENTS OF
OFFICERS AND OTHER REPRESENTATIVES OF THE COMPANY AND THE GUARANTOR(S)) AND
WITHOUT INDEPENDENT CHECK OR VERIFICATION), NO FACTS CAME TO SUCH COUNSEL’S
ATTENTION THAT CAUSED SUCH COUNSEL TO BELIEVE THAT THE APPLICABLE REGISTRATION
STATEMENT, AT THE TIME SUCH REGISTRATION STATEMENT OR ANY POST-EFFECTIVE
AMENDMENT THERETO BECAME EFFECTIVE AND, IN THE CASE OF THE EXCHANGE OFFER
REGISTRATION STATEMENT, AS OF THE DATE OF CONSUMMATION OF THE EXCHANGE OFFER,
CONTAINED AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN
NOT MISLEADING, OR THAT THE PROSPECTUS CONTAINED IN SUCH REGISTRATION STATEMENT
AS OF ITS DATE AND, IN THE CASE OF THE OPINION DATED THE DATE OF CONSUMMATION OF
THE EXCHANGE OFFER, AS OF THE DATE OF CONSUMMATION, CONTAINED AN UNTRUE
STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A MATERIAL FACT NECESSARY IN
ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING.  WITHOUT LIMITING THE FOREGOING, SUCH
COUNSEL MAY STATE FURTHER THAT SUCH COUNSEL ASSUMES NO RESPONSIBILITY FOR, AND
HAS NOT INDEPENDENTLY VERIFIED, THE ACCURACY, COMPLETENESS OR FAIRNESS OF THE
FINANCIAL STATEMENTS, NOTES AND SCHEDULES AND OTHER FINANCIAL DATA INCLUDED IN
ANY REGISTRATION STATEMENT CONTEMPLATED BY THIS AGREEMENT OR THE RELATED
PROSPECTUS; AND

 

(3)           A CUSTOMARY COMFORT LETTER, DATED THE DATE OF CONSUMMATION OF THE
EXCHANGE OFFER, OR AS OF THE DATE OF EFFECTIVENESS OF THE SHELF REGISTRATION
STATEMENT, AS THE CASE MAY BE, FROM THE COMPANY’S INDEPENDENT ACCOUNTANTS, IN
THE CUSTOMARY FORM AND COVERING MATTERS OF THE TYPE CUSTOMARILY COVERED IN
COMFORT LETTERS TO UNDERWRITERS IN CONNECTION WITH UNDERWRITTEN OFFERINGS, AND
AFFIRMING THE MATTERS SET FORTH IN THE COMFORT LETTERS DELIVERED PURSUANT TO
SECTION 10(H) OF THE PURCHASE AGREEMENT; AND

 

(B)           DELIVER SUCH OTHER DOCUMENTS AND CERTIFICATES AS MAY BE REASONABLY
REQUESTED BY THE SELLING HOLDERS TO EVIDENCE COMPLIANCE WITH THE MATTERS COVERED
IN CLAUSE (A) ABOVE AND WITH ANY CUSTOMARY CONDITIONS CONTAINED IN ANY AGREEMENT
ENTERED INTO BY THE COMPANY AND THE GUARANTOR(S) PURSUANT TO THIS CLAUSE (XI);

 


(XII)          PRIOR TO ANY PUBLIC OFFERING OF TRANSFER RESTRICTED SECURITIES,
COOPERATE WITH THE SELLING HOLDERS AND THEIR COUNSEL IN CONNECTION WITH THE
REGISTRATION AND QUALIFICATION OF THE TRANSFER RESTRICTED SECURITIES UNDER THE
SECURITIES OR BLUE SKY LAWS OF SUCH JURISDICTIONS AS THE SELLING HOLDERS MAY
REQUEST AND DO ANY AND ALL OTHER ACTS OR

 

12

--------------------------------------------------------------------------------


 


THINGS NECESSARY OR ADVISABLE TO ENABLE THE DISPOSITION IN SUCH JURISDICTIONS OF
THE TRANSFER RESTRICTED SECURITIES COVERED BY THE APPLICABLE REGISTRATION
STATEMENT; PROVIDED, HOWEVER, THAT NEITHER THE COMPANY NOR ANY GUARANTOR SHALL
BE REQUIRED TO REGISTER OR QUALIFY AS A FOREIGN CORPORATION WHERE IT IS NOT NOW
SO QUALIFIED OR TO TAKE ANY ACTION THAT WOULD SUBJECT IT TO THE SERVICE OF
PROCESS IN SUITS OR TO TAXATION, OTHER THAN AS TO MATTERS AND TRANSACTIONS
RELATING TO THE REGISTRATION STATEMENT, IN ANY JURISDICTION WHERE IT IS NOT NOW
SO SUBJECT;


 


(XIII)         IN CONNECTION WITH ANY SALE OF TRANSFER RESTRICTED SECURITIES
THAT WILL RESULT IN SUCH SECURITIES NO LONGER BEING TRANSFER RESTRICTED
SECURITIES, COOPERATE WITH THE HOLDERS TO FACILITATE THE TIMELY PREPARATION AND
DELIVERY OF CERTIFICATES REPRESENTING TRANSFER RESTRICTED SECURITIES TO BE SOLD
AND NOT BEARING ANY RESTRICTIVE LEGENDS; AND TO REGISTER SUCH TRANSFER
RESTRICTED SECURITIES IN SUCH DENOMINATIONS AND SUCH NAMES AS THE SELLING
HOLDERS MAY REQUEST AT LEAST TWO BUSINESS DAYS PRIOR TO SUCH SALE OF TRANSFER
RESTRICTED SECURITIES;


 


(XIV)        USE ALL COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE DISPOSITION OF
THE TRANSFER RESTRICTED SECURITIES COVERED BY THE REGISTRATION STATEMENT TO BE
REGISTERED WITH OR APPROVED BY SUCH OTHER GOVERNMENTAL AGENCIES OR AUTHORITIES
AS MAY BE NECESSARY TO ENABLE THE SELLER OR SELLERS THEREOF TO CONSUMMATE THE
DISPOSITION OF SUCH TRANSFER RESTRICTED SECURITIES, SUBJECT TO THE PROVISO
CONTAINED IN CLAUSE (XII) ABOVE;


 


(XV)         PROVIDE A CUSIP NUMBER FOR ALL TRANSFER RESTRICTED SECURITIES NOT
LATER THAN THE EFFECTIVE DATE OF A REGISTRATION STATEMENT COVERING SUCH TRANSFER
RESTRICTED SECURITIES AND PROVIDE THE TRUSTEE UNDER THE INDENTURE WITH PRINTED
CERTIFICATES FOR THE TRANSFER RESTRICTED SECURITIES WHICH ARE IN A FORM ELIGIBLE
FOR DEPOSIT WITH THE DEPOSITORY TRUST COMPANY;


 


(XVI)        OTHERWISE USE ALL COMMERCIALLY EFFORTS TO COMPLY WITH ALL
APPLICABLE RULES AND REGULATIONS OF THE COMMISSION, AND MAKE GENERALLY AVAILABLE
TO ITS SECURITY HOLDERS WITH REGARD TO ANY APPLICABLE REGISTRATION STATEMENT, AS
SOON AS PRACTICABLE, A CONSOLIDATED EARNINGS STATEMENT MEETING THE REQUIREMENTS
OF RULE 158 UNDER THE ACT (WHICH NEED NOT BE AUDITED) COVERING A TWELVE-MONTH
PERIOD BEGINNING AFTER THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT (AS SUCH
TERM IS DEFINED IN PARAGRAPH (C) OF RULE 158 UNDER THE ACT);


 


(XVII)       CAUSE THE INDENTURE TO BE QUALIFIED UNDER THE TIA NOT LATER THAN
THE EFFECTIVE DATE OF THE FIRST REGISTRATION STATEMENT REQUIRED BY THIS
AGREEMENT AND, IN CONNECTION THEREWITH, COOPERATE WITH THE TRUSTEE AND THE
HOLDERS TO EFFECT SUCH CHANGES TO THE INDENTURE AS MAY BE REQUIRED FOR SUCH
INDENTURE TO BE SO QUALIFIED IN ACCORDANCE WITH THE TERMS OF THE TIA; AND
EXECUTE AND USE ITS COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE TRUSTEE TO
EXECUTE, ALL DOCUMENTS THAT MAY BE REQUIRED TO EFFECT SUCH CHANGES AND ALL OTHER
FORMS AND DOCUMENTS REQUIRED TO BE FILED WITH THE COMMISSION TO ENABLE SUCH
INDENTURE TO BE SO QUALIFIED IN A TIMELY MANNER; AND

 

13

--------------------------------------------------------------------------------


 


(XVIII)      PROVIDE PROMPTLY TO EACH HOLDER, UPON REQUEST, EACH DOCUMENT FILED
WITH THE COMMISSION PURSUANT TO THE REQUIREMENTS OF SECTION 13 OR SECTION 15(D)
OF THE EXCHANGE ACT.


 


(D)           RESTRICTIONS ON HOLDERS.  EACH HOLDER AGREES BY ACQUISITION OF A
TRANSFER RESTRICTED SECURITY THAT, UPON RECEIPT OF THE NOTICE REFERRED TO IN
SECTION 6(C)(III)(C) OR ANY NOTICE FROM THE COMPANY OF THE EXISTENCE OF ANY FACT
OF THE KIND DESCRIBED IN SECTION 6(C)(III)(D) HEREOF (IN EACH CASE, A
“SUSPENSION NOTICE”), SUCH HOLDER WILL FORTHWITH DISCONTINUE DISPOSITION OF
TRANSFER RESTRICTED SECURITIES PURSUANT TO THE APPLICABLE REGISTRATION STATEMENT
UNTIL (I) SUCH HOLDER HAS RECEIVED COPIES OF THE SUPPLEMENTED OR AMENDED
PROSPECTUS CONTEMPLATED BY SECTION 6(C)(IV) HEREOF, OR (II) SUCH HOLDER IS
ADVISED IN WRITING BY THE COMPANY THAT THE USE OF THE PROSPECTUS MAY BE RESUMED,
AND HAS RECEIVED COPIES OF ANY ADDITIONAL OR SUPPLEMENTAL FILINGS THAT ARE
INCORPORATED BY REFERENCE IN THE PROSPECTUS (IN EACH CASE, THE “RECOMMENCEMENT
DATE”).  EACH HOLDER RECEIVING A SUSPENSION NOTICE HEREBY AGREES THAT IT WILL
EITHER (I) DESTROY ANY PROSPECTUSES, OTHER THAN PERMANENT FILE COPIES, THEN IN
SUCH HOLDER’S POSSESSION WHICH HAVE BEEN REPLACED BY THE COMPANY WITH MORE
RECENTLY DATED PROSPECTUSES OR (II) DELIVER TO THE COMPANY (AT THE COMPANY’S
EXPENSE) ALL COPIES, OTHER THAN PERMANENT FILE COPIES, THEN IN SUCH HOLDER’S
POSSESSION OF THE PROSPECTUS COVERING SUCH TRANSFER RESTRICTED SECURITIES THAT
WAS CURRENT AT THE TIME OF RECEIPT OF THE SUSPENSION NOTICE.  THE TIME PERIOD
REGARDING THE EFFECTIVENESS OF SUCH REGISTRATION STATEMENT SET FORTH IN SECTION
3 OR 4 HEREOF, AS APPLICABLE, SHALL BE EXTENDED BY A NUMBER OF DAYS EQUAL TO THE
NUMBER OF DAYS IN THE PERIOD FROM AND INCLUDING THE DATE OF DELIVERY OF THE
SUSPENSION NOTICE TO THE RECOMMENCEMENT DATE.


 


SECTION 7.                 REGISTRATION EXPENSES


 


(A)           ALL EXPENSES INCIDENT TO THE COMPANY’S AND THE GUARANTOR(S)’
PERFORMANCE OF OR COMPLIANCE WITH THIS AGREEMENT WILL BE BORNE BY THE COMPANY,
REGARDLESS OF WHETHER A REGISTRATION STATEMENT BECOMES EFFECTIVE, INCLUDING
WITHOUT LIMITATION: (I) ALL REGISTRATION AND FILING FEES AND EXPENSES; (II) ALL
FEES AND EXPENSES OF COMPLIANCE WITH FEDERAL SECURITIES AND STATE BLUE SKY OR
SECURITIES LAWS; (III) ALL EXPENSES OF PRINTING (INCLUDING PRINTING CERTIFICATES
FOR THE EXCHANGE NOTES TO BE ISSUED IN THE EXCHANGE OFFER AND PRINTING OF
PROSPECTUSES), MESSENGER AND DELIVERY SERVICES AND TELEPHONE; (IV) ALL FEES AND
DISBURSEMENTS OF COUNSEL FOR THE COMPANY AND THE GUARANTOR(S) AND ALL REASONABLE
FEES AND DISBURSEMENTS OF NOT MORE THAN ONE COUNSEL ACTING FOR THE HOLDERS OF
TRANSFER RESTRICTED SECURITIES AND APPOINTED IN ACCORDANCE WITH SECTION 7(B)
HEREOF (PROVIDED THAT THE FEES OF SUCH COUNSEL IN CONNECTION WITH THE EXCHANGE
OFFER REGISTRATION STATEMENT SHALL NOT EXCEED $7,500 WITHOUT THE PRIOR WRITTEN
CONSENT OF THE COMPANY); AND (V) ALL FEES AND DISBURSEMENTS OF INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS OF THE COMPANY AND THE GUARANTOR(S) (INCLUDING THE
EXPENSES OF ANY SPECIAL AUDIT AND COMFORT LETTERS REQUIRED BY OR INCIDENT TO
SUCH PERFORMANCE).


 

The Company will, in any event, bear its and the Guarantor(s)’ internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expenses of any annual
audit and the fees and expenses of any Person, including special experts,
retained by the Company or the Guarantor(s).

 


(B)           IN CONNECTION WITH ANY REGISTRATION STATEMENT REQUIRED BY THIS
AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE EXCHANGE OFFER REGISTRATION
STATEMENT AND THE SHELF

 

14

--------------------------------------------------------------------------------


 


REGISTRATION STATEMENT), THE COMPANY AND THE GUARANTOR(S) WILL REIMBURSE THE
INITIAL PURCHASERS AND THE HOLDERS OF TRANSFER RESTRICTED SECURITIES WHO ARE
VALIDLY TENDERING INITIAL NOTES IN THE EXCHANGE OFFER AND/OR SELLING OR
RESELLING INITIAL NOTES OR EXCHANGE NOTES PURSUANT TO THE “PLAN OF DISTRIBUTION”
CONTAINED IN THE EXCHANGE OFFER REGISTRATION STATEMENT OR THE SHELF REGISTRATION
STATEMENT, AS APPLICABLE, FOR THE REASONABLE FEES AND DISBURSEMENTS OF NOT MORE
THAN ONE COUNSEL, WHO SHALL BE LATHAM & WATKINS LLP, UNLESS ANOTHER FIRM SHALL
BE CHOSEN BY THE HOLDERS OF A MAJORITY IN PRINCIPAL AMOUNT OF THE TRANSFER
RESTRICTED SECURITIES FOR WHOSE BENEFIT SUCH REGISTRATION STATEMENT IS BEING
PREPARED.


 


SECTION 8.                 INDEMNIFICATION


 


(A)           THE COMPANY AND THE GUARANTOR(S) AGREE, JOINTLY AND SEVERALLY, TO
INDEMNIFY AND HOLD HARMLESS EACH HOLDER, ITS DIRECTORS, OFFICERS AND EACH
PERSON, IF ANY, WHO CONTROLS SUCH HOLDER (WITHIN THE MEANING OF SECTION 15 OF
THE ACT OR SECTION 20 OF THE EXCHANGE ACT), FROM AND AGAINST ANY AND ALL LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR JUDGMENTS (INCLUDING WITHOUT LIMITATION, ANY
LEGAL OR OTHER EXPENSES INCURRED IN CONNECTION WITH INVESTIGATING OR DEFENDING
ANY MATTER, INCLUDING ANY ACTION THAT COULD GIVE RISE TO ANY SUCH LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR JUDGMENTS) TO WHICH THEY OR ANY OF THE FOREGOING
MAY BECOME SUBJECT UNDER THE ACT, THE EXCHANGE ACT OR OTHERWISE, INSOFAR AS SUCH
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR JUDGMENTS (OR ACTIONS IN RESPECT
THEREOF) ARISE OUT OF OR ARE BASED UPON ANY UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OF A MATERIAL FACT CONTAINED IN ANY REGISTRATION STATEMENT,
PRELIMINARY PROSPECTUS OR PROSPECTUS (OR ANY AMENDMENT OR SUPPLEMENT THERETO),
OR ARISE OUT OF OR ARE BASED UPON ANY OMISSION OR ALLEGED OMISSION TO STATE
THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING, EXCEPT INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR JUDGMENTS (OR ACTIONS IN RESPECT THEREOF) ARISE OUT OF OR ARE
BASED UPON AN UNTRUE STATEMENT OR OMISSION OR ALLEGED UNTRUE STATEMENT OR
OMISSION THAT IS MADE THEREIN IN RELIANCE UPON AND IN CONFORMITY WITH
INFORMATION RELATING TO ANY OF THE HOLDERS FURNISHED IN WRITING TO THE COMPANY
BY OR ON BEHALF OF ANY OF THE HOLDERS EXPRESSLY FOR USE THEREIN.  THIS INDEMNITY
AGREEMENT WILL BE IN ADDITION TO ANY LIABILITY THAT THE COMPANY AND THE
GUARANTOR(S) MAY OTHERWISE HAVE.


 


(B)           EACH HOLDER AGREES, SEVERALLY AND NOT JOINTLY, TO INDEMNIFY AND
HOLD HARMLESS THE COMPANY AND THE GUARANTOR(S), AND THEIR RESPECTIVE DIRECTORS
AND OFFICERS, AND EACH PERSON, IF ANY, WHO CONTROLS (WITHIN THE MEANING OF
SECTION 15 OF THE ACT OR SECTION 20 OF THE EXCHANGE ACT) THE COMPANY OR THE
GUARANTOR(S) TO THE SAME EXTENT AS THE FOREGOING INDEMNITY FROM THE COMPANY AND
THE GUARANTOR(S) SET FORTH IN SECTION (A) ABOVE, BUT ONLY WITH REFERENCE TO
INFORMATION RELATING TO SUCH HOLDER FURNISHED IN WRITING TO THE COMPANY BY OR ON
BEHALF OF SUCH HOLDER EXPRESSLY FOR USE IN ANY REGISTRATION STATEMENT.  IN NO
EVENT SHALL ANY HOLDER, ITS DIRECTORS, OFFICERS OR ANY PERSON WHO CONTROLS SUCH
HOLDER BE LIABLE OR RESPONSIBLE FOR ANY AMOUNT IN EXCESS OF THE AMOUNT BY WHICH
THE TOTAL AMOUNT RECEIVED BY SUCH HOLDER FROM ITS SALE OF TRANSFER RESTRICTED
SECURITIES PURSUANT TO A REGISTRATION STATEMENT EXCEEDS THE AMOUNT PAID BY SUCH
HOLDER FOR SUCH TRANSFER RESTRICTED SECURITIES.  THIS INDEMNITY WILL BE IN
ADDITION TO ANY LIABILITY THAT THE HOLDERS MAY OTHERWISE HAVE.


 


(C)           IN CASE ANY ACTION SHALL BE COMMENCED OR THREATENED INVOLVING ANY
PERSON IN RESPECT OF WHICH INDEMNITY MAY BE SOUGHT PURSUANT TO SECTION 8(A) OR
8(B) (THE “INDEMNIFIED PARTY”), THE INDEMNIFIED PARTY SHALL PROMPTLY NOTIFY THE
PERSON AGAINST WHOM SUCH INDEMNITY

 

15

--------------------------------------------------------------------------------


 


MAY BE SOUGHT (THE “INDEMNIFYING PARTY”) IN WRITING (PROVIDED THAT THE FAILURE
SO TO NOTIFY AN INDEMNIFYING PARTY SHALL RELIEVE IT FROM ANY LIABILITY THAT IT
MAY HAVE UNDER THIS SECTION 8 SOLELY TO THE EXTENT THAT SUCH FAILURE TO PROVIDE
NOTICE FORFEITS OR MATERIALLY PREJUDICES ANY DEFENSE OTHERWISE AVAILABLE TO SUCH
INDEMNIFYING PARTY), AND THE INDEMNIFYING PARTY SHALL ASSUME THE DEFENSE OF SUCH
ACTION, INCLUDING THE EMPLOYMENT OF COUNSEL REASONABLY SATISFACTORY TO THE
INDEMNIFIED PARTY AND THE PAYMENT OF ALL FEES AND EXPENSES OF SUCH COUNSEL, AS
INCURRED (EXCEPT THAT IN THE CASE OF ANY ACTION IN RESPECT OF WHICH INDEMNITY
MAY BE SOUGHT PURSUANT TO BOTH SECTIONS 8(A) AND 8(B), A HOLDER SHALL NOT BE
REQUIRED TO ASSUME THE DEFENSE OF SUCH ACTION PURSUANT TO THIS SECTION 8(C), BUT
MAY EMPLOY SEPARATE COUNSEL AND PARTICIPATE IN THE DEFENSE THEREOF, BUT THE FEES
AND EXPENSES OF SUCH COUNSEL, EXCEPT AS PROVIDED BELOW, SHALL BE AT THE EXPENSE
OF THE HOLDER).  ANY INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO EMPLOY SEPARATE
COUNSEL IN ANY SUCH ACTION AND PARTICIPATE IN THE DEFENSE THEREOF, BUT THE FEES
AND EXPENSES OF SUCH COUNSEL SHALL BE AT THE EXPENSE OF THE INDEMNIFIED PARTY
UNLESS (I) THE EMPLOYMENT OF SUCH COUNSEL HAS BEEN SPECIFICALLY AUTHORIZED IN
WRITING BY THE INDEMNIFYING PARTY, (II) THE INDEMNIFYING PARTY HAS FAILED TO
ASSUME THE DEFENSE OF SUCH ACTION OR EMPLOY COUNSEL REASONABLY SATISFACTORY TO
THE INDEMNIFIED PARTY OR (III) THE NAMED PARTIES TO ANY SUCH ACTION (INCLUDING
ANY IMPLEADED PARTIES) INCLUDE BOTH THE INDEMNIFIED PARTY AND THE INDEMNIFYING
PARTY, AND THE INDEMNIFIED PARTY HAS BEEN ADVISED BY SUCH COUNSEL THAT THERE MAY
BE ONE OR MORE LEGAL DEFENSES AVAILABLE TO IT WHICH ARE DIFFERENT FROM OR
ADDITIONAL TO THOSE AVAILABLE TO THE INDEMNIFYING PARTY (IN WHICH CASE THE
INDEMNIFYING PARTY SHALL NOT HAVE THE RIGHT TO ASSUME THE DEFENSE OF SUCH ACTION
ON BEHALF OF THE INDEMNIFIED PARTY).  IN ANY SUCH CASE, THE INDEMNIFYING PARTY
SHALL NOT, IN CONNECTION WITH ANY ONE ACTION OR SEPARATE BUT SUBSTANTIALLY
SIMILAR OR RELATED ACTIONS IN THE SAME JURISDICTION ARISING OUT OF THE SAME
GENERAL ALLEGATIONS OR CIRCUMSTANCES, BE LIABLE FOR THE FEES AND EXPENSES OF
MORE THAN ONE SEPARATE FIRM OF ATTORNEYS (IN ADDITION TO ANY LOCAL COUNSEL) FOR
ALL INDEMNIFIED PARTIES AND ALL SUCH FEES AND EXPENSES SHALL BE REIMBURSED AS
THEY ARE INCURRED.  SUCH FIRM SHALL BE DESIGNATED IN WRITING BY A MAJORITY OF
THE HOLDERS, IN THE CASE OF THE PARTIES INDEMNIFIED PURSUANT TO SECTION 8(A),
AND BY THE COMPANY AND GUARANTOR(S), IN THE CASE OF PARTIES INDEMNIFIED PURSUANT
TO SECTION 8(B). THE INDEMNIFYING PARTY SHALL INDEMNIFY AND HOLD HARMLESS THE
INDEMNIFIED PARTY FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES AND JUDGMENTS BY REASON OF ANY SETTLEMENT OF ANY ACTION (I) EFFECTED
WITH THE WRITTEN CONSENT OF THE INDEMNIFYING PARTY OR (II) EFFECTED WITHOUT THE
WRITTEN CONSENT OF THE INDEMNIFYING PARTY IF (A) THE SETTLEMENT IS ENTERED INTO
MORE THAN 20 BUSINESS DAYS AFTER THE INDEMNIFYING PARTY RECEIVED A REQUEST FROM
THE INDEMNIFIED PARTY FOR REIMBURSEMENT FOR THE FEES AND EXPENSES OF COUNSEL (IN
ANY CASE WHERE SUCH FEES AND EXPENSES ARE AT THE EXPENSE OF THE INDEMNIFYING
PARTY), (B) SUCH INDEMNIFYING PARTY RECEIVED NOTICE OF THE TERMS OF SUCH
SETTLEMENT AT LEAST 10 BUSINESS DAYS PRIOR TO SUCH SETTLEMENT BEING ENTERED
INTO, AND (C) SUCH INDEMNIFYING PARTY FAILED TO REIMBURSE SUCH INDEMNIFIED PARTY
IN ACCORDANCE WITH SUCH REQUEST PRIOR TO THE DATE OF SUCH SETTLEMENT.   NO
INDEMNIFYING PARTY SHALL, WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED
PARTY, EFFECT ANY SETTLEMENT OR COMPROMISE OF, OR CONSENT TO THE ENTRY OF 
JUDGMENT WITH RESPECT TO, ANY PENDING OR THREATENED ACTION IN RESPECT OF WHICH
THE INDEMNIFIED PARTY IS OR COULD HAVE BEEN A PARTY AND INDEMNITY OR
CONTRIBUTION MAY BE OR COULD HAVE BEEN SOUGHT HEREUNDER BY THE INDEMNIFIED
PARTY, UNLESS (X) SUCH SETTLEMENT, COMPROMISE OR JUDGMENT (I) INCLUDES AN
UNCONDITIONAL RELEASE OF THE INDEMNIFIED PARTY FROM ALL LIABILITY ARISING OUT OF
SUCH ACTION AND (II) DOES NOT INCLUDE A STATEMENT AS TO OR AN ADMISSION OF
FAULT, CULPABILITY OR A FAILURE TO ACT, BY OR ON BEHALF OF THE INDEMNIFIED
PARTY, AND (Y) THE INDEMNIFYING PARTY CONFIRMS IN WRITING ITS INDEMNIFICATION
OBLIGATIONS HEREUNDER WITH RESPECT TO SUCH SETTLEMENT, COMPROMISE OR JUDGMENT.

 

16

--------------------------------------------------------------------------------



 


(D)           TO THE EXTENT THAT THE INDEMNIFICATION PROVIDED FOR IN THIS
SECTION 8 IS UNAVAILABLE TO AN INDEMNIFIED PARTY IN RESPECT OF ANY LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR JUDGMENTS REFERRED TO THEREIN, THEN EACH
INDEMNIFYING PARTY, IN LIEU OF INDEMNIFYING SUCH INDEMNIFIED PARTY, SHALL
CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT
OF SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR JUDGMENTS (I) IN SUCH PROPORTION
AS IS APPROPRIATE TO REFLECT THE RELATIVE BENEFITS RECEIVED BY THE COMPANY AND
THE GUARANTOR(S), ON THE ONE HAND, AND THE HOLDERS, ON THE OTHER HAND, FROM
THEIR SALE OF TRANSFER RESTRICTED SECURITIES OR (II) IF THE ALLOCATION PROVIDED
BY CLAUSE 8(D)(I) ABOVE IS NOT PERMITTED BY APPLICABLE LAW, IN SUCH PROPORTION
AS IS APPROPRIATE TO REFLECT NOT ONLY THE RELATIVE BENEFITS REFERRED TO IN
CLAUSE 8(D)(I) ABOVE BUT ALSO THE RELATIVE FAULT OF THE COMPANY AND THE
GUARANTOR(S), ON THE ONE HAND, AND OF THE HOLDER, ON THE OTHER HAND, IN
CONNECTION WITH THE STATEMENTS OR OMISSIONS WHICH RESULTED IN SUCH LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR JUDGMENTS, AS WELL AS ANY OTHER RELEVANT
EQUITABLE CONSIDERATIONS.  THE RELATIVE FAULT OF THE COMPANY AND THE
GUARANTOR(S), ON THE ONE HAND, AND OF THE HOLDER, ON THE OTHER HAND, SHALL BE
DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, WHETHER THE UNTRUE OR ALLEGED
UNTRUE STATEMENT OF A MATERIAL FACT OR THE OMISSION OR ALLEGED OMISSION TO STATE
A MATERIAL FACT RELATES TO INFORMATION SUPPLIED BY OR ON BEHALF OF THE COMPANY
OR SUCH GUARANTOR, ON THE ONE HAND, OR BY OR ON BEHALF OF THE HOLDER, ON THE
OTHER HAND, AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION
AND OPPORTUNITY TO CORRECT OR PREVENT SUCH STATEMENT OR OMISSION.


 

The Company, the Guarantor(s) and each Holder agree that it would not be just
and equitable if contribution pursuant to this Section 8(d) were determined by
pro rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in the immediately preceding paragraph. 
The amount paid or payable by an indemnified party as a result of the losses,
claims, damages, liabilities or judgments referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any matter, including any
action that could have given rise to such losses, claims, damages, liabilities
or judgments.  Notwithstanding the provisions of this Section 8, in no event
shall any Holder, its directors, its officers or any Person, if any, who
controls such Holder be required to contribute, in the aggregate, any amount in
excess of the amount by which the total amount received by such Holder from its
sale of Transfer Restricted Securities pursuant to a Registration Statement
exceeds (i) the amount paid by such Holder for such Transfer Restricted
Securities plus (ii) the amount of any damages that such Holder has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission.  No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.  The Holders’ obligations to contribute pursuant to this
Section 8(d) are several in proportion to the respective principal amount of
Transfer Restricted Securities held by each Holder hereunder and not joint.

 


SECTION 9.                 RULE 144A AND RULE 144


 

The Company and each Guarantor agrees with each Holder, for so long as any
Transfer Restricted Securities remain outstanding and during any period in which
the Company or such Guarantor (i) is not subject to Section 13 or 15(d) of the
Exchange Act, to make available, upon

 

17

--------------------------------------------------------------------------------


 

request of any Holder, to such Holder or beneficial owner of Transfer Restricted
Securities in connection with any sale thereof and any prospective purchaser of
such Transfer Restricted Securities designated by such Holder or beneficial
owner, the information required by Rule 144A(d)(4) under the Act in order to
permit resales of such Transfer Restricted Securities pursuant to Rule 144A
under the Act, and (ii) is subject to Section 13 or 15(d) of the Exchange Act,
to make all filings required thereby in a timely manner in order to permit
resales of such Transfer Restricted Securities pursuant to Rule 144.

 


SECTION 10.               MISCELLANEOUS


 


(A)           REMEDIES.  THE COMPANY AND THE GUARANTOR(S) ACKNOWLEDGE AND AGREE
THAT ANY FAILURE BY THE COMPANY AND/OR THE GUARANTOR(S) TO COMPLY WITH THEIR
RESPECTIVE OBLIGATIONS UNDER SECTIONS 3 AND 4 HEREOF MAY RESULT IN MATERIAL
IRREPARABLE INJURY TO THE INITIAL PURCHASERS OR THE HOLDERS FOR WHICH THERE IS
NO ADEQUATE REMEDY AT LAW, THAT IT WILL NOT BE POSSIBLE TO MEASURE DAMAGES FOR
SUCH INJURIES PRECISELY AND THAT, IN THE EVENT OF ANY SUCH FAILURE, THE INITIAL
PURCHASERS OR ANY HOLDER MAY OBTAIN SUCH RELIEF AS MAY BE REQUIRED TO
SPECIFICALLY ENFORCE THE COMPANY’S AND THE GUARANTOR(S)’ OBLIGATIONS UNDER
SECTIONS 3 AND 4 HEREOF.  THE COMPANY AND THE GUARANTOR(S) FURTHER AGREE TO
WAIVE THE DEFENSE IN ANY ACTION FOR SPECIFIC PERFORMANCE THAT A REMEDY AT LAW
WOULD BE ADEQUATE.


 


(B)           NO INCONSISTENT AGREEMENTS.  NEITHER THE COMPANY NOR ANY GUARANTOR
WILL, ON OR AFTER THE DATE OF THIS AGREEMENT, ENTER INTO ANY AGREEMENT WITH
RESPECT TO ITS SECURITIES THAT IS INCONSISTENT WITH THE RIGHTS GRANTED TO THE
HOLDERS IN THIS AGREEMENT OR OTHERWISE CONFLICTS WITH THE PROVISIONS HEREOF. 
NEITHER THE COMPANY NOR ANY GUARANTOR HAS PREVIOUSLY ENTERED INTO, NOR IS
CURRENTLY A PARTY TO, ANY AGREEMENT GRANTING ANY REGISTRATION RIGHTS WITH
RESPECT TO ITS SECURITIES TO ANY PERSON THAT WOULD REQUIRE SUCH SECURITIES TO BE
INCLUDED IN ANY REGISTRATION STATEMENT FILED HEREUNDER.  THE RIGHTS GRANTED TO
THE HOLDERS HEREUNDER DO NOT IN ANY WAY CONFLICT WITH AND ARE NOT INCONSISTENT
WITH THE RIGHTS GRANTED TO THE HOLDERS OF THE COMPANY’S AND THE GUARANTOR(S)’
SECURITIES UNDER ANY AGREEMENT IN EFFECT ON THE DATE HEREOF.


 


(C)           AMENDMENTS AND WAIVERS.  THE PROVISIONS OF THIS AGREEMENT MAY NOT
BE AMENDED, MODIFIED OR SUPPLEMENTED, AND WAIVERS OR CONSENTS TO OR DEPARTURES
FROM THE PROVISIONS HEREOF MAY NOT BE GIVEN UNLESS REQUIRED BY APPLICABLE LAW OR
(I) IN THE CASE OF SECTION 5 HEREOF AND THIS SECTION 10(C)(I), THE COMPANY HAS
OBTAINED THE WRITTEN CONSENT OF HOLDERS OF ALL OUTSTANDING TRANSFER RESTRICTED
SECURITIES AND (II) IN THE CASE OF ALL OTHER PROVISIONS HEREOF, THE COMPANY HAS
OBTAINED THE WRITTEN CONSENT OF HOLDERS OF A MAJORITY OF THE OUTSTANDING
PRINCIPAL AMOUNT OF TRANSFER RESTRICTED SECURITIES (EXCLUDING TRANSFER
RESTRICTED SECURITIES HELD BY THE COMPANY OR ITS AFFILIATES).  NOTWITHSTANDING
THE FOREGOING, A WAIVER OR CONSENT TO DEPARTURE FROM THE PROVISIONS HEREOF THAT
RELATES EXCLUSIVELY TO THE RIGHTS OF HOLDERS WHOSE TRANSFER RESTRICTED
SECURITIES ARE BEING TENDERED PURSUANT TO THE EXCHANGE OFFER, AND THAT DOES NOT
AFFECT DIRECTLY OR INDIRECTLY THE RIGHTS OF OTHER HOLDERS WHOSE TRANSFER
RESTRICTED SECURITIES ARE NOT BEING TENDERED PURSUANT TO SUCH EXCHANGE OFFER,
MAY BE GIVEN BY THE HOLDERS OF A MAJORITY OF THE OUTSTANDING PRINCIPAL AMOUNT OF
TRANSFER RESTRICTED SECURITIES SUBJECT TO SUCH EXCHANGE OFFER.


 


(D)           ADDITIONAL GUARANTORS.  THE COMPANY SHALL CAUSE ANY OF ITS
RESTRICTED SUBSIDIARIES (AS DEFINED IN THE INDENTURE) THAT BECOMES, PRIOR TO THE
CONSUMMATION OF THE

 

18

--------------------------------------------------------------------------------



 


EXCHANGE OFFER, A GUARANTOR IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF THE
INDENTURE TO BECOME A PARTY TO THIS AGREEMENT AS A GUARANTOR.


 


(E)           THIRD PARTY BENEFICIARY.  THE HOLDERS SHALL BE THIRD PARTY
BENEFICIARIES TO THE AGREEMENTS MADE HEREUNDER BETWEEN THE COMPANY AND THE
GUARANTOR(S), ON THE ONE HAND, AND THE INITIAL PURCHASERS, ON THE OTHER HAND,
AND SHALL HAVE THE RIGHT TO ENFORCE SUCH AGREEMENTS DIRECTLY TO THE EXTENT THEY
MAY DEEM SUCH ENFORCEMENT NECESSARY OR ADVISABLE TO PROTECT ITS RIGHTS OR THE
RIGHTS OF HOLDERS HEREUNDER.


 


(F)            NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR OR
PERMITTED HEREUNDER SHALL BE MADE IN WRITING BY HAND-DELIVERY, TELECOPIER OR AIR
COURIER GUARANTEEING OVERNIGHT DELIVERY:


 


(I)            IF TO A HOLDER, AT THE ADDRESS SET FORTH ON THE RECORDS OF THE
REGISTRAR UNDER THE INDENTURE, WITH A COPY TO THE REGISTRAR UNDER THE INDENTURE;
AND


 


(II)           IF TO THE COMPANY OR THE GUARANTOR(S):

 

UbiquiTel Operating Company

One West Elm Street, Suite 400

Conshohocken, Pennsylvania 19428

Telecopier No.: (610) 832-1076

Attention: Patricia E. Knese, Vice President and General Counsel

 

With a copy to:

 

Greenberg Traurig, P.A.

1221 Brickell Avenue

Miami, Florida 33131

Telecopier No.: (305) 961-5642

Attention: Andrew E. Balog, Esq.

 

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; when receipt acknowledged,
if telecopied; and on the next Business Day, if timely delivered to an air
courier guaranteeing overnight delivery.

 

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.

 


(G)           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL INURE TO THE BENEFIT
OF AND BE BINDING UPON THE SUCCESSORS AND ASSIGNS OF EACH OF THE PARTIES,
INCLUDING WITHOUT LIMITATION AND WITHOUT THE NEED FOR AN EXPRESS ASSIGNMENT,
SUBSEQUENT HOLDERS; PROVIDED THAT NOTHING HEREIN SHALL BE DEEMED TO PERMIT ANY
ASSIGNMENT, TRANSFER OR OTHER DISPOSITION OF TRANSFER RESTRICTED SECURITIES IN
VIOLATION OF THE TERMS HEREOF OR OF THE PURCHASE AGREEMENT OR THE INDENTURE.  IF
ANY TRANSFEREE OF ANY HOLDER SHALL ACQUIRE TRANSFER RESTRICTED SECURITIES IN ANY
MANNER, WHETHER BY OPERATION OF LAW OR OTHERWISE, SUCH TRANSFER RESTRICTED
SECURITIES SHALL BE HELD SUBJECT TO ALL OF THE TERMS OF THIS AGREEMENT, AND BY
TAKING AND HOLDING SUCH TRANSFER RESTRICTED SECURITIES SUCH

 

19

--------------------------------------------------------------------------------



 


PERSON SHALL BE CONCLUSIVELY DEEMED TO HAVE AGREED TO BE BOUND BY AND TO PERFORM
ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT, INCLUDING THE RESTRICTIONS ON
RESALE SET FORTH IN THIS AGREEMENT AND, IF APPLICABLE, THE PURCHASE AGREEMENT,
AND SUCH PERSON SHALL BE ENTITLED TO RECEIVE THE BENEFITS HEREOF.


 


(H)           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY THE PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH
WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN
TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


 


(I)            HEADINGS.  THE HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.


 


(J)            GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICT OF LAW RULES THEREOF.


 


(K)           SEVERABILITY.  IN THE EVENT THAT ANY ONE OR MORE OF THE PROVISIONS
CONTAINED HEREIN, OR THE APPLICATION THEREOF IN ANY CIRCUMSTANCE, IS HELD
INVALID, ILLEGAL OR UNENFORCEABLE, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF
ANY SUCH PROVISION IN EVERY OTHER RESPECT AND OF THE REMAINING PROVISIONS
CONTAINED HEREIN SHALL NOT BE AFFECTED OR IMPAIRED THEREBY.


 


(L)            ENTIRE AGREEMENT.  THIS AGREEMENT IS INTENDED BY THE PARTIES AS A
FINAL EXPRESSION OF THEIR AGREEMENT AND INTENDED TO BE A COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT AND UNDERSTANDING OF THE PARTIES HERETO IN RESPECT OF
THE SUBJECT MATTER CONTAINED HEREIN.  THERE ARE NO RESTRICTIONS, PROMISES,
WARRANTIES OR UNDERTAKINGS, OTHER THAN THOSE SET FORTH OR REFERRED TO HEREIN
WITH RESPECT TO THE REGISTRATION RIGHTS GRANTED WITH RESPECT TO THE TRANSFER
RESTRICTED SECURITIES.  THIS AGREEMENT SUPERSEDES ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS BETWEEN THE PARTIES WITH RESPECT TO SUCH SUBJECT MATTER.

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

UBIQUITEL OPERATING COMPANY

 

 

 

 

 

By:

 

 

 

 

Name:

James J. Volk

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

UBIQUITEL INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

James J. Volk

 

 

Title:

Chief Financial Officer

 

 

BEAR, STEARNS & CO. INC.

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BANC OF AMERICA SECURITIES LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------